KRUEGER, Judge.
The conviction is for the offense of contributing to the delinquency of a child; Penalty assessed at confinement in the county jail for ninety days.
The complaint and information are sufficient to charge the offense. The record is before us without a statement of facts *1075or bills of exception. All procedural matters appear to be in due order.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined' by the Judges of the Court of Criminal Appeals and approved by the Court.